DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended drawings, amended claims, and arguments/remarks, filed 12/17/2021 in response to Office Action (non-final rejection) mailed 9/17/2021.
Claims 1-15 were previously pending. With Applicant’s filing of 12/17/2021 Claims 1, 3, 4, 10, 12-13, and 15 were amended, Claims 2 and 11 were cancelled, Claims 5-9 and 14 were as previously presented, and Claim 16 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Drawings (figure 2) was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/17/2021, with respect to rejected Claims 1, 5, 7-10, and 13-14, and objected to Claims 2-4, 6, 11-12, and 15 have been fully considered and are persuasive.  The rejections of and objections to Claims 1-15 are withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable because the recited claim limitation for the stereolithography device is configured to deflect the light from the light source to the sensor via a digital mirror device which is used for projecting a light pattern onto the light-curing material, when taken with the claim as a whole, 
Independent Claim 10 is allowable because the recited claim limitation for the light is deflected from the light source to a sensor by a digital mirror device which is used for projecting a light pattern onto the light-curing material, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 13-14 are allowable as depending from an allowable base claim.
Independent Claim 12 is allowable because the recited claim limitation for a specified light pattern is projected onto the sensor by a digital mirror device, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. 
Independent Claim 15 is allowable because the recited claim limitation for the light is guided through a prism diaphragm, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. 
Independent Claim 16 is allowable because the recited claim limitation for the stereolithography device comprises a mirror surface for deflecting the light onto the sensor; and wherein the mirror surface is arranged adjacent to a prism diaphragm, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art.
A close prior art reference of record Elsey discloses a stereolithography device comprising a digital mirror device and a projection optic for projecting light from a light source onto a light-curing material, a controller for controlling the radiance of the light source, and a sensor positioned to sample a portion of the light emitted by the light source before it has passed a final element of the optical system. The sensor relays a signal to the controller and the signal may be a digital signal which carries information indicative of the irradiance of the incident light, and the signal magnitude is correlated with the intensity, thus the sensor determines an actual value of the light intensity of the emitted light. An electrical current modulator can control the electrical current input to the light source and thereby vary its radiance, i.e. intensity of the light it emits. The controller, the current modulator, the light source, and the sensor may form a feedback control loop permitting control of the light emitted from the light source to a determined value, thus adapting the electric current through the light source until the actual value of the Elsey does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743